Case 1:20-cv-01225-RP Document 1-10 Filed 12/16/20 Page 1 of 7

EXHIBIT 7
~

Case 1:20-cv-01225-RP Document 1-10 Filed 12/16/20 Page:272626 10:41 am
Lisa David, District Clerk
Williamson County, Texas
Dolores Donaldson

CAUSE NO. 20-1793-C395

LACYNDRA HARRELL, IN THE DISTRICT COURT

Plaintiff,
v. 395™ JUDICIAL DISTRICT

CRS EXPRESS INC., and ROGER

§
§
§
§
§
§
§
COUTURE, §
§
§

Defendants. WILLIAMSON COUNTY, TEXAS

DEFENDANT’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:
COME NOW CRS Express Inc. (“Defendant’’), Defendant in the above captioned cause,
and for answer to Plaintiff's Original Petition would show the Court the following:

I.
GENERAL DENIAL

Defendant generally denies each and every, all and singular, the claims and allegations
contained in Plaintiff's Original Petition and all supplements, modifications, and amendments
thereto, and demand strict proof thereof by a preponderance of the credible evidence pursuant to
TEX. R. CIv. P. 92.

I.

AFFIRMATIVE AND OTHER DEFENSES
Subject to and without waiving the foregoing, Defendant pleads, in addition thereto, the
following affirmative and other defenses:
Sole Proximate Cause. Defendant asserts that, with respect to the occurrence in question,
the negligence, fault, acts and/or omissions of Plaintiff and/or other persons not a party to the suit

were the sole proximate cause of Plaintiff’s injuries and/or damages, if any, and without which,

DEFENDANT’S ORIGINAL ANSWER 1/Page
5316388v.1

Envelope# 48683644

oom e
Case 1:20-cv-01225-RP Document 1-10 Filed 12/16/20 Page 3 of 7

Plaintiff’s injuries and/or damages would not have occurred, or in the alternative, said negligence,
fault, acts and/or omissions were a contributing proximate cause of this occurrence and Plaintiffs
injuries and/or damages, if any.

No act or omission attributable to Defendant constitutes a proximate cause of any injury
and/or damage to Plaintiff. Defendant further asserts the injuries and/or damages complained of
were not foreseeable, nor was any act or omission, allegedly attributable to Defendant, a cause-in-
fact of any injuries or damages to Plaintiff.

Contributory Negligence. Defendant alleges that Plaintiff and/or other persons not a party

 

to the suit were contributorily negligent and/or intentionally, willfully and wantonly negligent on
the day in question. Defendant further alleges that the negligence of Plaintiff and/or other persons
not a party to the suit was the proximate cause, or alternatively, the producing cause of all injuries
and/or damages allegedly suffered by Plaintiff. Defendant alleges that the conduct of Plaintiff
and/or other persons not a party to the suit in failing to use ordinary care for the safety and welfare
was fifty-one (51%) percent or more of the cause of the alleged injuries and/or damages, if any.

Failure to Mitigate Damages. Defendant further alleges that Plaintiff has failed to mitigate

 

damages as required by law.

Third parties. Defendant further alleges that Plaintiff's alleged injuries and/or damages, if
any, were proximately caused in whole or in part by the acts and omissions of Plaintiff and/or other
persons not a party to the suit over whom Defendant had no control or right to control.

New and Independent Cause. Defendant further alleges that Plaintiff's injuries and/or

 

damages, if any, were not the result of any act or omission on the part of Defendant, but rather
were the result of acts or omissions of a separate and independent agency, not reasonably

foreseeable to Defendant which altered the natural sequence of events and over which Defendant

DEFENDANT’S ORIGINAL ANSWER 2|Page
5316388v.1
Case 1:20-cv-01225-RP Document 1-10 Filed 12/16/20 Page 4 of 7

had no control.

Paid or Incurred Medical Expenses. Defendant invokes the limitation on liability for

 

medical or health care expenses as provided by section 41.0105 of the TEXAS CIVIL PRACTICE &
REMEDIES CODE. Specifically, Plaintiff is limited to recovery of medical or health care expenses

actually paid or incurred by or on behalf of Plaintiff.

Pre-judgment Interest Limitations. Defendant hereby invokes its entitlement to all

 

definitions, instructions, defenses, and limitations provided by Chapter 41 of the TEXAS CIVIL
PRACTICE AND REMEDIES CODE, including but not limited to, sections 41.008, and 41.0105.

Rights. Defendant invokes all rights, remedies, and elections afforded to it pursuant to
Chapters 32 and 33 of the TEXAS CIVIL PRACTICE & REMEDIES CODE regarding contribution,
indemnity, comparative, and/or proportionate responsibility to the extent the same are or may be
applicable.

Settlement, Credit, Reduction. If any defendant or third-party settles, or has settled, or is

 

otherwise dismissed prior to judgment, Defendant reserves the right to pursue a credit, percentage
reduction, or any of the relief to which he may be entitled with respect to any such settlement or
any other settlement between Plaintiff and any other person or entity who has paid or promised to
pay money or anything of monetary value to Plaintiff at any time in consideration for limiting or
eliminating any potential liability arising out of or relating to the events from which this suit arises.
Further, Defendant asserts its right to a credit and to make an election of credit for purposes of any
settlement entered into with any other defendant, tortfeasor, or other party, pursuant to §33.014 of
the TEXAS CIVIL PRACTICE & REMEDIES CODE.

Exemplary damages. To the extent Plaintiff seeks to recover exemplary or punitive

damages in this cause, Defendant pleads affirmatively that any such cause of action must be proved

DEFENDANT’S ORIGINAL ANSWER 3|Page
5316388v.1
Case 1:20-cv-01225-RP Document 1-10 Filed 12/16/20 Page 5 of 7

by clear and convincing evidence as required by 41.003 (b) and (c) of the TEXAS CIVIL PRACTICE
AND REMEDIES CODE.

To the extent Plaintiff seeks to recover exemplary or punitive damages in this cause,
Defendant invokes the limitation on exemplary damages found in TEXAS CIVIL PRACTICE AND
REMEDIES CODE 41.008 (b).

No act or omission of Defendant was malicious, willful, wanton, reckless, or grossly

negligent, and therefore, any award of punitive damages is barred.

PRAYER

WHEREFORE, PREMISES CONSIDERED, Defendant pray Plaintiff take nothing
against Defendant and for such other and further relief, both at law and in equity, to which
Defendants may show themselves justly entitled.

WHEREFORE, PREMISES CONSIDERED, Defendant prays Plaintiff's cause of action

be dismissed at Plaintiff's cost and for such other relief to which Defendant may be justly entitled.

Respectfully submitted,

/s/ Jeffrey O. Marshall

Jeffrey O. Marshall

State Bar No. 00797005
ieff.marshall(@wilsonelser.com
Taylor O. Reed

State Bar No. 24101958
taylor.reed@wilsonelser.com
Moskowitz, Edelman & Dicker, LLP
901 Main Street, Suite 4800
Dallas, TX 75202

Ph: 214-698-8000

Fx: 214-698-1101

 

 

ATTORNEYS FOR DEFENDANT CRS
EXPRESS, INC.

DEFENDANT’S ORIGINAL ANSWER 4|Page
5316388v. 1
Case 1:20-cv-01225-RP Document 1-10 Filed 12/16/20 Page 6 of 7

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the above and foregoing document has been
forwarded to all counsel of record in accordance with the Texas Rules of Civil Procedure on the
7 day of December 2020.

Crystal Wright

THOMAS J. HENRY, INJURY ATTORNEYS

5711 University Heights Boulevard, Suite 101
San Antonio, Texas 78249

(210) 656-1000
Cwright-svc@thomasjhenrylaw.com

/s/ Jeffrey O. Marshall
Jeffrey O. Marshall

DEFENDANT’S ORIGINAL ANSWER 5|Page
5316388v.1
Case 1:20-cv-01225-RP Document 1-10 Filed 12/16/20 Page 7 of 7

Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Stacy Griffith on behalf of Taylor Reed
Bar No. 24101958
stacy.griffith@wilsonelser.com
Envelope ID: 48683644

Status as of 12/7/2020 2:05 PM CST

Associated Case Party: CRS Express Inc

 

 

 

 

 

 

Name BarNumber | Email TimestampSubmitted | Status
Jeffrey OMarshall jeff.marshall@wilsonelser.com 12/7/2020 10:41:15 AM | SENT
Carrie Woolverton carrie.woolverton@wilsonelser.com | 12/7/2020 10:41:15 AM | SENT
Stacy Griffith stacy.griffith@wilsonelser.com 12/7/2020 10:41:15 AM | SENT
Taylor Reed Taylor.Reed@wilsonelser.com 12/7/2020 10:41:15 AM | SENT
lleana Ors ileana.ors@wilsonelser.com 12/7/2020 10:41:15 AM | SENT

 

 

 

 

 

 

 

Case Contacts

 

Name BarNumber | Email TimestampSubmitted | Status

 

 

 

 

 

 

 

Crystal Wright cwright-svec@thomasjhenrylaw.com | 12/7/2020 10:41:15 AM | SENT

 
